 LOCAL 3, IBEWLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO and Northern Telecom,Inc. Case 2-CC-1743October 26, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn June 21, 1982, Administrative Law JudgeThomas T. Trunkes issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed a brief in support of the AdministrativeLaw Judge's Decision, and the Charging Partyfiled an answering brief in response to Respond-ent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Although the Administrative Law Judge found that Northern Tele-com's branch operations manager, Michael Zafarano, first telephoned Re-spondent's office on December 15, 1981, with regard to the work stop-page by Kleinknecht's employees, it is not completely clear from therecord that Zafarano first called Respondent's office about that matterany time prior to December 23. However, even assuming Zafarano didnot make his first call until December 23, such a finding would not affectthe results of our decision.Additionally, we find it unnecessary to rely on the Administrative LawJudge's finding, based on his adverse inference from Respondent's failureto call as a witness Brown, Kleinknecht's electrician foreman and amember of Respondent, that all other members of Respondent wereaware of art. XIII, sec. 12, of Respondent's bylaws, which embodies Re-spondent's "total job" policy.I In adopting the Administrative Law Judge's conclusion that Re-spondent is responsible for the work stoppage of Kleinknecht's employ-ees, we agree with his findings regarding Respondent's continued mainte-nance of the above-mentioned bylaw embodying its "total job" policy,Respondent's failure to discipline its members who participated in thework stoppage, and Respondent's responsibility for the statements and ac-tions of foreman-member Brown. Additionally, we rely on the pattern ofharassment by Respondent against Northern Telecom, preceding theevents in the instant case, which is shown by Zafarano's testimony thaton two occasions in 1980, at a different jobsite, Joseph Siedel, a foremanfor Pacesetter Communications and a member of Respondent, told Zafar-ano, inter alia, that Respondent was not going to stop pushing NorthernTelecom until it had all of Northern Telecom's work. In prior cases in-volving Respondent, we have held that evidence of a pattern of harass-ment by a respondent against a primary employer may constitute evi-dence of the respondent's inducement and encouragement of subsequentunlawful secondary activity directed at that employer. See Local UnionNo. 3. International Brotherhood of Electrical Workers AFL-CIO (ForestElectric Corp.), 205 NLRB 1102, fn. 1 (1973), and Local 3., InternationalBrotherhood of Electrical Workers. AFL-CIO (General Dynamics Commu-265 NLRB No. 29Judge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO, Queens, New York, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph 1(b):"(b) In any other manner inducing or encourag-ing any member employed by a person engaged incommerce or in an industry affecting commerce toengage in action proscribed by Section 8(b)(4)(i) or(ii)(B) of the Act in connection with enforcing awork jurisdictional claim involving telephone inter-connect work on projects on which Northern Tele-com, Inc., or any other manufacturer, distributor,or installer of telephonic equipment is employed."2. Substitute the attached notice for that of theAdministrative Law Judge.nications Company), 264 NLRB No. 96 (1982). We also rely on our priorholdings that Respondent's history before this Agency demonstrates itsproclivity to engage in unlawful secondary activity in support of its claimto telephone interconnect work being performed by employees represent-ed by the Communications Workers of America. See, e.g., Local 3, IBEW(General Dynamics Communications Company), supra, and cases citedtherein at fn. 5.I We have modified par. l(b) of the Administrative Law Judge's rec-ommended Order in order to more appropriately remedy the violationfound.In view of the Administrative Law Judge's provision for a broad orderagainst Respondent, the posting of notices, the publication of the noticein Respondent's newsletter, "Electrical Union World," and the mailing ofthe newsletter in which the notice is published to all Local 3 members attheir home addresses, Member Fanning finds it unwarranted, based uponthe circumstances of this case, to also require the publication of thenotice in a newspaper of general circulation in the New York metropoli-tan are and would delete provision for such publication from the Order.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT apply our bylaws in such amanner as to induce or encourage any memberemployed by George Kleinknecht, Inc., or anyother person engaged in commerce or in an in-dustry affecting commerce, to engage in astrike or a refusal in the course of his employ-ment to perform any service, or in such a213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner as to restrain or coerce GeorgeKleinknecht, Inc., or any other person en-gaged in commerce or in an industry affectingcommerce, where, in either case, an objectthereof is to force or require George Kleink-necht, Inc., Johnson & Higgins, and any othersubcontractors on the jobsite at 95 Wall Street,New York, New York, to cease doing businesswith Northern Telecom, Inc., or any otheremployer or person.WE WILL NOT in any other manner induceor encourage any member employed by aperson engaged in commerce or in an industryaffecting commerce to engage in action pro-scribed by Section 8(bX4)(i) or (iiXB) of theNational Labor Relations Act in connectionwith enforcing a work jurisdictional claim in-volving telephone interconnect work on proj-ects on which Northern Telecom, Inc., or anyother manufacturer, distributor, or installer oftelephonic equipment is employed.WE HEREBY NOTIFY each of our membersthat no provision in our bylaws is intended tosuggest or require that any member refuse, inthe course of his employment, to perform anyservices because work falling within ourclaimed jurisdiction is assigned to, or is beingperformed by, other tradesmen or other per-sons not in the employ of his own employer orover whom he has no control.LOCAL 3, INTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS,AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge:This case was initiated by a charge filed on December23, 1981, by Northern Telecom, Inc., herein called Tele-com or Charging Party, against Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalled Local 3 or Respondent. The complaint, issued onJanuary 4, 1982, alleges that Local 3 violated Section8(bX4Xi) and (iiXB) of the Act by inducing and encour-aging its members employed by George Kleinknecht,Inc., herein called Kleinknecht, to engage in a strike orrefusal in the course of their employment to use, manu-facture, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to performservices, and has threatened, coerced, and restrainedKleinknecht and Johnson & Higgins, herein called J &H, persons engaged in commerce or in industries affect-ing commerce, to cease using, selling, handling, trans-porting, or otherwise dealing in the products of, and tocease doing business with, Telecom. Local 3 filed ananswer denying the commission of any unfair labor prac-tices.The hearing on this matter was held before me in NewYork, New York, on March 29 and 30, 1982. All partieswere accorded full opportunity to participate, adduceevidence, examine and cross-examine witnesses, argueorally, and file briefs. The General Counsel, ChargingParty, and Respondent all submitted extensive and wellprepared oral arguments. Subsequently, all parties filedtimely briefs which substantiated their oral arguments ingreater detail.Upon the entire record of the case, including my ob-servation of the demeanor of all witnesses, and after acareful consideration of the briefs and oral arguments, Imake the following:FINDINGS OF FACT1. JURISDICTIONTelecom, a Delaware corporation, with an office andplace of business located at 747 Third Avenue, NewYork, New York, and with other places of business atvarious jobsites located in the State of New York, hasbeen engaged in the sale and installation of telephonicequipment. Annually, Telecom, in the course and con-duct of its business operations, purchased and received atits various New York State jobsites products, goods, ma-terials, and services valued in excess of S50,000 directlyfrom firms located outside the State of New York. Re-spondent admits, and I find, that Telecom is engaged incommerce within the meaning of Sections 2(2), (6), and(7) and 8(bX4) of the Act.'11. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Work in DisputeWilliam W. Standley, manager of office services for J& H, testified as follows:J & H is a tenant at 95 Wall Street, New York, NewYork, occupying in excess of 10 floors of the building.On August 17, 1981,2 J & H entered into a contractualagreement with Telecom for the installation of a tele-phone system at J & H's Wall Street address. Thereafter,on November 24, J & H engaged Kleinknecht, an electri-cal contractor in the construction industry, to performtelephone on-site preparation work, which must be per-formed in order for Telecom to complete its telephoneinstallation. Kleinknecht commenced the access work onNovember 23, employing from four to eight employeesat the jobsite, all of whom were covered by a collective-I For purposes of asserting jurisdiction, the Board has long held that, ifthe operations of the primary employer alone meet its jurisdictional re-quirements, it will assert jurisdiction over all secondary employers in-volved in the case at hand. Truck DiWers Local Union Na 649, Irterna-tional Brotherhood of Teamsters Chauffeur Warehousemen and Heoers ofAmericao AFL (Jamestown Builders Exchange. Inc), 93 NLRB 386, 387(1951). As Telecom is the primary employer, I find that the Board willassert jurisdiction in this matter. Respondent's brief urging this court todeny jurisdiction is inapposite, and its argument is rejected.2 AU dates material herein refer to the year 1981.214 LOCAL 3, IBEWbargaining agreement with Local 3,3 including StuartBrown, herein Brown, who was stipulated by Respond-ent to be a foreman of Kleinknecht. Robert Ortega, anemployee of Telecom working at the Wall Street jobsitesince November 9, testified that on November 10 Brownrequested that he and other coworkers show him theirunion cards. They showed him union cards indicatingthat they were members of Local 1109, CommunicationsWorkers of America, herein CWA, a labor organizationwhich represents the employees of Telecom. Brownasked these employees if they would like to "come over"to Local 3. No one accepted the invitation. No furtherconversations relating to switching union membershipoccurred between Brown and Telecom employees there-after.4Michael Zafarano, branch operation manager of Tele-com, testified as follows:He is responsible for overseeing all the installation andmaintenance of various customers of Telecom in theNew York City area. In a difficult job following the in-stallation of private telephones, Telecom would surveythe location to ascertain the necessary material needed toinstall the telephone system. According to Zafarano, itwould then "commence the pulling of cable, the placingof telephone instruments, the building of the privateautomatic branch exchange, which is the heart, the net-work of the telephone system itself, and upon cutover tothe New York Telephone or the local operating compa-ny, we would continue to maintain that." The systemthat Telecom installs is multifloor and requires core drill-ing and the insertion of sleeves through slabs, work thatis generally installed by electrical contractors under col-lective-bargaining agreements with Local 3. In addition,these electrical contractors install certain electrical speci-fications for climatized switch rooms, and install conduitsthrough which the telephone cables run. The work intelephone installation performed by members of Local 3working for electrical contractors coming within its ju-risdiction at a jobsite includes the entire installation; i.e.,cable pulling, placement of telephone sets, cross-connect-ing, pulling riser cables, terminating said cables, andbuilding the PABX.sBrian Reilly, employed as an installation manager forTelecom since January 1982, and previously a project su-pervisor for Telecom, testified as follows:As project supervisor, he was responsible to overseethe installation at J & H. The work was to install a totaltelephone system, as described previously by Zafarano.This work was performed by Telecom's employees rep-resented by CWA. In reference to the sequence of work,Telecon started by pulling a station cable, and duringthat time the contractor commenced its access work, sothat when Telecom was finished with the station cable itwas able to enter the closets and "run out risers to con-The record is not clear whether Kleinknecht's collective-bargainingagreement with Local 3 stemmed from Kleinknecht's membership in theAssociation of Electrical Contractors. For the purposes of this case, it isirrelevant and immaterial.4 Henry Beverly, a coworker of Ortega's, verified this aspect of Orte-ga's testimony.I PABX means Private Automatic Branch Exchange, the piece of gearthat connects the outside world to the telephone instrument itself, whichis manufactured by Telecom.nect all the floors together." After the electrical contrac-tor's work was concluded, it was necessary for Telecomto pull out larger riser cables from whatever floors thetelephones were on down to the switch room. WhenKleinknecht completed its electrical work in the switchroom, Telecom hooked up the PABX machine itself, anddid testing on it.B. Local 3's RulesLocal 3's bylaws, article XIII, section 12, provides:No member is to give away work coming underthe jurisdiction of this Local, or to allow any othertradesmen to do work coming under this Local's ju-risdiction.The bylaws do not in themselves prohibit work stop-pages, but the International's constitution which bindsthe local prohibits Locals from causing or allowing awork stoppage in any controversy of a general naturebefore obtaining the consent of the International's presi-dent (art. XVII, sec. 13) and characterizes as misconductfor which members may be' penalized the causing of astoppage of work because of any alleged grievance ordispute without having the consent of the Local or itsproper officers (art. XXVII, sec. 1(3).The "total-job rule," a rule dictated by Local 3, statesthat an electrical contractor cannot do any access workor any other work unless it obtains the total installationjob, which includes the maintenance and the moves andchanges for the year after cutover.6C. Local 3's Conduct Alleged To Be UnlawfulBy December 11, access work performed by the em-ployees of Kleinknecht, represented by Local 3, hadbeen performed on some of the floors at the jobsite at 95Wall Street. Ortega, one of Telecom's employees at thejobsite, testified that on December II he observed theemployees of Kleinknecht stop working on the 12thfloor. According to Ortega, the electrical workers leftequipment including pipes, tubings, tools, and gangboxes, all equipment used for access work, by the freightelevator. 7Standley testified that on Monday, December 14, hewas in his office with Brown discussing another con-struction project unrelated to the instant project. Stand-ley stated that he had heard there had been a labor dis-pute the previous Friday afternoon (December 11).Brown responded, "Yes, that there had been a dispute,and it was a jurisdictional problem between Local Union3 and CWA." Upon hearing this, Standley called Kleink-necht's office and spoke to Peter Kleinknecht, one of theprincipals of that company. Peter confirmed that his men* This information was obtained from Zafarano over strenuous objec-tions by Respondent's counsel on the basis that Zafarano was not compe-tent to testify with respect to the matter. Although offered an opportuni-ty to rebut the information by its own witnesses. Respondent did not doso, and I therefore credit Zafarano's understanding of the total-job rule tobe accurate, as testified to by him.I Also verified by Beverly, a coworker of Ortega's215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not working on the Telecom installation as a resultof a jurisdictional problem.8Zafarano further testified that on December 14 or 15Reilly informed him that there was a work stoppage onthe access portion of the telephone system by Klein-necht's employees. Zafarano immediately informed hissuperiors after instructing Reilly to have Telecom's em-ployees continue to work. The following morning, Za-farano telephoned Local 3's office to speak to BernardRosenberg, the business agent of Local 3 responsible forproblems occurring south of 42d Street in Manhattanwhere the jobsite is located. Not succeeding in reachingRosenberg, Zafarano made several more telephone callsto Local 3's office, the last one occurring on December24. He asserted that he did leave messages for Rosenbergto contact him with another business agent of Local 3,Michael Takfor. Zafarano also testified that he stated toTakfor that he needed to talk to Rosenberg in referenceto the work stoppage at the Wall Street jobsite. He re-ceived no response to his telephone calls at any timefrom Rosenberg.Reilly testified that he became aware of the work stop-page at the jobsite about December 10 or 11. As a resultof the work stoppage, a meeting was held in the office ofDarwin Ley, the manager of financial and administrativesystems of J & H, who has overall responsibility for co-ordinating the project at 95 Wall Street. Present wereseveral employees of Telecom, Ley, Alf Flornes, andBrown, the last two named being employees of Kleink-necht. According to Reilly, Brown stated that it waswithin Local 3's jurisdiction to pull out the cable on thisjob, citing a precedent set at another jobsite where Local3 members were utilized to pull cable of Telecom. Leydenied that there had been a precedent set and asked himif they were expected to pull cable at a jobsite of theNew York Telephone Company which also employsmembers of CWA. Brown responded negatively, explain-ing that an "arrangement" had been made. Standleystated that this was a problem between the two unions.Flornes agreed after which Standley, Brown, andFlornes left the room. A few minutes later, Ley receiveda telephone call from Standley, overheard by Reilly.Standley informed Ley that he was with Brown andFlornes, who advised him that they had spoken with themanagement of Kleinknecht, who agreed that the juris-dictional problem could be solved by employing onlyone union on the job.Standley testified that he first heard of the problem atthe jobsite on Monday, December 14, from Brown in hisoffice. (See supra for the conversation). The followingday, Standley was in his office with Brown and Flornes.Brown again stated that a jurisdictional problem betweenLocal 3 and CWA existed. Upon hearing this, Standley,accompanied by the two Local 3 members, joined ameeting in the office of Darwin Ley. He confirmed that,when Ley asked about the work stoppage, Brown statedI Over Respondent's objections that the conversation between PeterKleinknecht and Standley was hearsay and Respondent was not bound, Iallowed the testimony to stand. Although by itself, Peter's comment doesnot bind Respondent, it lends credence to what Brown had told Standleythat same day. For reasons discussed iafra, I find Brown to be an agentof Respondent.that the work stoppage was the result of a jurisdictionalproblem between the two unions. Upon leaving themeeting with Flornes and Brown, Standley telephonedPeter who confirmed the labor dispute. Peter informedStandley that he was prepared to complete the entire jobat no extra cost to J & H. Peter stated that he wantedLey to hear this, so a second call was made in whichStandley and Ley both heard Peter's statement. Standleyanswered that he had no authority to award such a con-tract and would call Peter at a later time.On December 22, another meeting was held among at-torneys and employees of J & H and Kleinknecht.9When the Kleinknechts were asked if Local 3 had con-tacted them, attorneys for Kleinknecht would not permitthe question or any other questions to be answered.Darwin Ley testified that, at the December 15 meetingin his office, he asked if Local 3 felt it should be doingall the electrical work at the project, to which Brownnodded affirmatively. He further testified that Peter toldhim that he believed only one union should be utilized atthe job and that anything else would be impractical andunreasonable, and would only create problems. Peter fur-ther asserted that he would be happy to do the entire jobat no additional cost to J & H.Ley attended the meeting of December 22 with var-ious attorneys and representatives of J & H and Kleink-necht. He testified that at this meeting the attorney forKleinknecht stated that "their contract with Local 3 re-quired or did not allow them to work with any otherunion in the building or words to that effect."D. Respondent's DefenseBernard Rosenberg testified that he was unaware ofany telephone calls from Zafarano to him in December.He first discovered that Brown was not performing workat the jobsite upon receiving a telephone call from his at-torney the Sunday after Christmas (December 27).10 Thenext day, unable to visit the jobsite himself, he askedother coworkers to visit the jobsite, instructing them toorder the employees to return to work. The instructionswere related to the employees and they returned to theirassigned duties at the jobsite. ' 1Rosenberg further asserted that it was Local 3's posi-tion with respect to members refusing to do work as-signed to them that it will condemn any electrician forrefusing to perform electrical work, as "the Union'spolicy is that we would decide as to who would dowork and who would not do work and no member has aright to usurp our policy." However, Rosenberg ac-knowledged that no employee was disciplined by Re-spondent as a result of the work stoppage. He claimedthat, as far as he was concerned, the case was closed.With respect to the alleged telephone calls by Zafar-ano, Rosenberg acknowledged that Takfor is employed9 Both Peter and Richard Kleinknecht were present at the meeting.'o The record contains no information to explain when or how Re-spondent's attorney had become aware of the problem. However, Re-spondent's attorney, in his brief, wrote that he received a telephone callfrom a Board agent informing him of the problem." Zafarano and Ortega testified that Local 3 employees of Kleink-necht returned to perform the access work about December 29. The jobwas completed at the end of January 1982.216 LOCAL 3, IBEWas a business representative by Respondent. He statedthat he, Rosenberg, receives all telephone calls regardingproblems south of 42d Street in Manhattan and did notknow what happened to any phone calls allegedly madeby Zafarano for him. He further stated that he did notnecessarily know of all problems in his area because an-other business agent, Bill Gillin, handles telephone inter-connect work, and sometimes he would get a call, aswell as Rosenberg, to handle problems. He furtheraverred that, if difficulty on the jobsite involved a dis-pute over telephone work, Gillin may well have beentold about it. 12Rosenberg admitted that Local 3 aspires to have itselectricians do all the electrical work on a job. Accord-ing to Rosenberg, the steps taken to fulfill the aspirationis training members to be more productive,E. Discussion and AnalysisThe facts of this case are not in dispute. All the wit-nesses presented by the General Counsel testified in astraight, forthright, and sincere manner. None of thefacts testified to by the General Counsel's witnesses wasrefuted by testimony of Respondent's witnesses. Re-spondent chose only to call Rosenberg, principally forthe purpose of establishing that he did not receive tele-phone calls from Zafarano in December, but that, upondiscovering the work stoppage, he instructed his mem-bers to return to work. The record reveals that Rosen-berg was attending a Christmas party on December 24,and thus was not working most of that day. There is noexplanation from Respondent why Rosenberg was notinformed by Takfor of the telephone calls from Zafaranoon other occasions in December. Assuming, arguendo,that Rosenberg did not receive messages from Takforthat Zafarano had telephoned him, Respondent did notrefute Zafarano's testimony that Zafarano made the tele-phone calls and spoke to Takfor. As Takfor is admittedlya business agent of Local 3 whose job is to handle alltelephone calls, and no evidence was offered that he didnot receive the telephone calls, I find that said telephonecalls were made by Zafarano, and, therefore, Local 3was placed on notice of the problem at the jobsite asearly as December 15, the date that Zafarano testified hefirst called Local 3.Assuming, arguendo, that Respondent's contention thatneither Rosenberg nor any other business agent or offi-cer of Respondent was aware of the work stoppage ofKleinknecht's electricians on December 11, I would stillbe constrained to find that the continued maintenance byRespondent of the provision in its bylaws is sufficient tohold it responsible for inducing and encouraging the wal-kout of its members from the Wall Street jobsite.'3AsI" Neither Oillin nor Taxfor were called as witnesses by Respondentto further clarify this problem.1 The Supreme Court concluded in International Brotherhood of Elec-trica/l Workers et aL [Samuel Langer] v. N.L.R.B., 341 U.S. 694, 701(1951), that "the words 'induce or encourage' are broad enough to in-clude in them every form of influence and persuasion." See also N.LR.B.v. Local Union Na 3. International Brotherhood of Electrical WorkersAFL-CIO [New York Telephone Companyl, 477 F.2d 260 (2d Cir. 1973),enfg. 197 NLRB 328 (1972).the Board stated as early as 1963 in Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO (New YorkTelephone Company), 140 NLRB 729, enfd. 325 F.2d 561(2d Cir. 1963), "The bylaw itself constituted an 'induce-ment' or 'encouragement' to the action."My conclusion that Local 3 is liable for the actiontaken by the employees of Kleinknecht is buttressed fur-ther by the fact that it took no action to discipline themen who participated in the work stoppage. Rosenberginsisted that, upon discovering the work stoppage, he im-mediately instructed the employees, through other busi-ness agents, to return to work, and therefore, as far as hewas concerned, "the case was closed." Rosenberg con-ceded that he has no knowledge of any members ofLocal 3 ever being disciplined for work stoppages in-volving similar situations as found in this instant matter. Ican only conclude that the failure of Local 3 to ever dis-cipline any of its members for unilaterally taking actionscontrary to the constitution of its International Unionwhich provides for discipline is a signal to its membersthat such action taken by them will never result in anypenalties. The Board has held that the Union's failure todiscipline its members is reason for holding the Union re-sponsible for its members' actions. 14In her decision in Eastern States, Administrative LawJudge Fannie M. Boyls stated:It is well settled, moreover, that a complete stop-page of work is not necessary to show unlawful re-straint or a "cease doing business" object within themeaning of Section 8(bX4XB) of the Act. N.LR.B.v. Local 825, Operating Engineers, 400 U.S. 297,304-305; Local 3, IBEW (New York Telephone Com-pany), 140 NLRB 729, enfd. 325 F.2d 561 (C.A. 2).Administrative Law Judge Boyls, in the same decision,further stated:The enforcement by a union of a bylaw whichobligates member not to permit their own employ-ers to assign to other tradesmen employed by himwork falling within the work juisdiction claimed bythe union would not appear to be in violation of theAct. The bylaw here in issue, however, is so broad-ly worded as to obligate Local 3 members not topermit any other tradesmen to perform work withintheir claimed jurisdiction irrespective of the em-ployer for whom such other tradesmen may beworking. Obedience to the bylaw in situations suchas that here presented therefore necessarily inducesand encourages employees to refuse to performservices or to take other proscribed action with anobject of forcing or requiring persons to ceasedoing business with other persons within the mean-ing of Section 8(bX4Xi) and (ii)(B) of the Act.This is not to say that the maintenance of thebylaw is in itself a violation. Rather, it constitutes'4 Local Union Na 3. International Brotherhood of Electrical WorkersAFL-CIO (Eastern States Electrical Contractora Inc.), 205 NLRB 270, 273(1973); Local Union No. 3, International Brotherhood of Electrical Workers.AFL-CIO (L M. Ericsson Telecommunications, Inc. New York Division),257 NLRB 1358 (1981).217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe inducement and encouragement element of the8(b)(4) violation which occurs when members,acting in obedience to the bylaw, cease their workfor a proscribed object. Joliet Contractors Associationv. N.L.R.B., 202 F. 2d 606, 612 (C.A. 7, 1953), cert.denied 346 U.S. 824 (1953).Although Respondent contends that the statements andaction of Brown should not be attributable to Local 3, inthe circumstances of this case, I find that Brown wasacting on behalf of Local 3. As the foreman on the jobhe was enforcing the Union's total-job policy. In Local1016, United Brotherhood of Carpenters & Joiners of Amer-ica, AFL-CIO, et al. (Booher Lumber Co., Inc.), 117NLRB 1739, 1744 (1957), enfd. in part 273 F.2d 686 (2dCir. 1960), the Board held that a foreman's actions incarrying.out union rules bound the union. Similarly, inInternational Association of Heat and Frost Insulators andAsbestos Workers Local No. 53 (McCarty and Armstrong),185 NLRB 642, 650 (1970), a foreman's statements werebinding on the Union where the foreman was carryingout union policy. See also Local Union No. 3, Internation-al Brotherhood of Electrical Workers, AFL-CIO (WesternElectric Company, Incorporated), 141 NLRB 888, 893(1963), enfd. 339 F.2d 145 (2d Cir. 1964).Responding to arguments made in Respondent's brief,as I have credited Zafarano's testimony that he first noti-fied Respondent of the work stoppage via a telephonecall on December 15, at which time he spoke with busi-ness agent Takfor, I do not accept Respondent's positionthat it was unaware of the work stoppage until Sunday,December 27. Had Respondent demonstrated diligence,the work stoppage could have been discontinued as earlyas December 15, Respondent argues further that there isno evidence that Brown ever heard of article XIII, sec-tion 12, of its bylaws. As Brown is under control of Re-spondent and was not called as a witness to deny saidknowledge, I make an adverse inference that he, as wellas all other members of Local 3, is well aware of thissection of Respondent's bylaws. Another argument ofRespondent that warrants a response is its position thatKleinknecht, the employer of Local 3's members, re-moved them from the job to perform other duties. Asboth the General Counsel and Charging Party point outin their respective briefs, if this were the case, how couldRespondent succeed in ordering the employees back towork on December 28? The answer is obvious. He whohas the power to remove has the power to reinstate.For the foregoing reasons, I find that Local 3 inducedand encouraged its members to engage in a strike or tocease in the course of their employment to perform serv-ices for Kleinknecht, and restrained and coerced Kleink-necht, with whom Local 3 has no dispute, an objectbeing to force and require Kleinknecht and J & H tocease doing business with Telecom. Accordingly, I findthat Local 3 has violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.CONCLUSIONS OF LAWI. Northern Telecom, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)and Section 8(b)(4) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By inducing and encouraging its members employedby George Kleinknecht, Inc., to engage in a strike or re-fusal in the course of their employment to perform serv-ices, and restraining and coercing Kleinknecht, with anobject of forcing or requiring Kleinknecht and Johnson& Higgins at the jobsite located at 95 Wall Street, NewYork, New York, to cease doing business with Telecom,Respondent, Local 3, has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(4Xi) and (iiXB) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThe unfair labor practices committed by Respondentin the instant case were committed almost immediatelyfollowing the completion of a 6-day hearing, ending onDecember 2, 1981, in Local 3, IBEW (General DynamicsCommunication Company), Case 2-CC-1734, in whichbasically the same issues as those found in the instantcase were litigated. A decision was rendered by Admin-istrative Law Judge D. Barry Morris on March 5, 1982(JD-(NY)-26-82) [264 NLRB No. 96 (1982)], less than Imonth prior to the hearing of the instant case. That caseis presently pending before the Board at this time. Con-sidering the fact that the jurisdictional dispute involvingLocal 3 and CWA has been continuing, almost withoutinterruption, since at least 1963, and that it has been 9long years since the issuance of the Board decision inLocal 3, IBEW (Eastern States), 205 NLRB 270, andslightly over I year since the issuance of Local 3, IBEW(L.M. Ericsson), 257 NLRB 1358, it appears that the rem-edies promulgated by the Board in those cases have hadlittle, if any, influence in deterring the unfair labor prac-tices similar to those committed herein. Accordingly, in-asmuch as the board has before it the recommendedOrder of my learned colleagues, Administrative LawJudge D. Barry Morris, and as I have studied carefullyhis remedial sugestions, I find myself in full accord withhis recommendation, which is as follows:General Counsel and the Charging Party urgethat Respondent's conduct herein, taken togetherwith its past history, requires the issuance of abroad order prohibiting not only unlawful second-ary activity directed to the secondary employers inthis case with regard to disputes with the primaryemployers in this case, but also such activity direct-ed to all secondaries with respect to all primaries. Iagree that such a broad order is necessary to effec-tuate the policy of the Act. Such broad orders arerequired where a respondent's conduct, both in therecord and in the past history of litigated cases,warrants a finding that respondent has shown a pro-clivity or a general scheme to violate the Act. SeeGeneral Service Employees Union Local 73 (AndyFrain, Inc.), 239 NLRB 295, 310 (1978).Citing prior cases in which Respondent violatedSection 8(b)(4) of the Act, the Board issued a broad218 LOCAL 3, IBEWorder in Local Union 3, IBEW (New York Tele-phone), 197 NLRB 328, 332-3 (1972), enfd. 477 F.2d260 (2d Cir. 1973). Since that time Respondent hascontinued to violate the same section of the Act.See Local 3, IBEW (Hylan Electric Ca), 204 NLRB193 (1973); Local 3, IBEW (Mansfield ContractingCorp), 205 NLRB 559 (1973); Local 3, IBEW (East-ern States), 205 NLRB 270 (1973); Local 3, IBEW(Wickham Contracting Ca), 220 NLRB 785 (1975),enfd. 542 F.2d 860 (2d Cir. 1976); Local 3, IBEW(New York Electrical Contractors Association), 244NLRB 357 (1979). In addition, the evidence ad-duced with respect to Two Broadway shows an-other instance in which Respondent has continuedto adhere to its total job policy. In these circum-stances, it is reasonable to anticipate future viola-tions and it is necessary to prohibit such unlawfulconduct directed against all persons in connectionwith disputes with any and all primary employersor persons.I also find it necessary to insure that notice ofRespondent's conduct and the Board's remedyreach all interested and potentially affected persons.Traditionally notice posting at places where em-ployees of the parties involved herein or membersof Respondent congregate is insufficient to notify allpotential primaries and secondaries or members. Itherefore will recommend that Respondent publishthe notice at its own expense in a newspaper of gen-eral circulation in the New York metropolitan area.See General Service Employees (Andy Frain, Inc.),supra, 239 NLRB at 310-11. In addition, I will rec-ommend that the notice be published in Respond-ent's publication, "Electrical Union World," withcopies mailed to all Local 3 members at their homeaddresses. See Local 3. IBEW (Eastern States),supra, 205 NLRB 270; L M. Ericsson, supra, 257NLRB No. 167, sl. op. at 34.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'The Respondent, Local 3, International Brotherhoodof Electrical Workers, AFL-CIO, Queens, New York,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Applying its bylaws in such a manner as to induceor encourage any member employed by George Kleink-necht, Inc., or by any other person engaged in com-" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shll, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its fmdings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.merce or in an industry affecting commerce, to engage ina strike or a refusal in the course of his employment toperform any services, or in such manner as to restrain orcoerce George Kleinknecht, Inc., or any other personengaged in commerce or in an industry affecting com-merce, where, in either case, an object thereof is to forceor require George Kleinknecht, Inc., Johnson & Higgins,and any other subcontractors on the jobsite at 95 WallStreet, New York, New York, to cease doing businesswith Northern Telecom, Inc., or any other employer orperson.(b) In any other manner inducing or encouraging anymember employed by a person engaged in commerce orin an industry affecting commerce to engage in actionproscribed by Section 8(bX4Xi) or (iiXB) of the Act inconnection with enforcing a work jurisdictional claim in-volving work in or on any building occupied by, or tobe occupied by, Johnson & Higgins or any other em-ployer or person.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Publish the complete text of the attached noticemarked "Appendix" in a conspicuous place in its semi-monthly publication, "Electrical Union World," or suc-cessor publication, however named, and mail a copy ofsaid publication to each member of Local 3 and postcopies of said notice in conspicuous places in its businessoffices, meeting halls, and all places where notices tomembers are customarily posted. ' Copies of the notice,on forms provided by the Regional Director for Region2, after being signed by Local 3's representatives, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily displayed. Reasonable stepsshall be taken by Local 3 to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Deliver to the Regional Director for Region 2signed copies of said notice for posting by GeorgeKleinknecht, Inc., if willing, at places where notices toits employees or Local 3 members are customarilyposted.(c) Publish at its expense the terms of the notice, in aform and size approved by the Regional Director forRegion 2, in a daily newspaper of general circulation inthe New York metropolitan area. Publication is to bemade on three separate days within a 3-week period at atime designated by the Regional Director.(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Local 3 has taken to comply herewith.'" In the event that this Order is enforced by ·Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Purnu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."219